Livingston, J.
delivered the opinion of the court. We •are of opinion that the bond being forfeited prior to the assignment, and the sum due being capable of liquidation by the party’s own oath, this demand was barred by the discharge. For aught that appears there was a total failure in the performance of the condition ; and the consideration received by Hart, with interest, would, conformably to our decision in Staats v. Executors of Ten Eyck,* be the rule of damage. It does not appear, nor are we to suppose that circumstances existed which might vary this rule, or lessen the damages. It is sufficient to see that here was, prima facie, a debt susceptible of an easy liquidation; if we look farther, no demands whatever sounding in damages will be barred, because, they may vary more or less according to circumstances ; and thus every claim, for goods sold, or for work had labour without an agreement as to price, would still be open against the insolvent, though it is well known that the lav/ as to them is otherwise settled.
The omission to insert the plaintiffs as creditors in the inventory is not fatal by the act under which this discharge was obtained.‡ By the last insolvent act afraudulent concealment of creditors renders a discharge void; but this provision not being in jhe former law, it is too late now to take -advantage of it. There musí be a new trial With costs to abide the event.
New trial granted.

 Lester v. Thompson & White. Ante, p. 300.